MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Aug 27 2019, 9:27 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cody Cogswell                                            Curtis T. Hill
Cogswell & Associates                                    Attorney General
Fishers, Indiana
                                                         George P. Sherman
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert Dewayne Coleman,                                  August 27, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1640
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Happe,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         48C04-1612-FA-2534



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019                  Page 1 of 20
                                               Case Summary
[1]   Following a jury trial, Robert Dewayne Coleman appeals his convictions and

      forty-year executed sentence for class A felony attempted child molesting and

      class D felony criminal confinement. He raises claims of trial court error and

      prosecutorial misconduct, contends that the alleged victims’ testimony was

      incredibly dubious, and asserts that the trial court abused its discretion during

      sentencing. We affirm.


                                  Facts and Procedural History 1
[2]   The relevant facts most favorable to the jury’s verdict are as follows. C.N. had

      two daughters: K.T., born in April 1996, and L.N., born in October 2001. In

      2007, C.N. and L.N. began living with Coleman. Coleman began fondling

      L.N. when she was eight years old, beginning with her buttocks and then

      progressing to her breasts and genitalia. In 2010, C.N. and Coleman were

      married, and K.T. moved in with them. In 2012, K.T. told C.N. that Coleman

      had touched her inappropriately. C.N. talked to L.N., who said that Coleman

      had touched her inappropriately. C.N. did not go to the police at that time, but




      1
        Indiana Appellate Rule 46(A)(6) provides that an appellant’s statement of facts “shall describe the facts
      relevant to the issues presented for review but need not repeat what is in the statement of the case.” The
      concluding sentence of Coleman’s five-sentence statement of facts reads, “Due to the complexity and length
      of this brief, facts have been supplied in the argument and cited to the record [sic].” Appellant’s Br. at 8.
      This blatant noncompliance with Rule 46(A)(6) is not well taken, especially since Coleman challenges the
      sufficiency of the evidence supporting his convictions under the guise of “incredible dubiosity.” We
      admonish Coleman’s counsel to comply with this rule in future appeals, no matter how damning the relevant
      facts might be. See Ind. Appellate Rule 46(A)(6)(b) (“The facts shall be stated in accordance with the
      standard of review appropriate to the judgment or order being appealed.”).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019                  Page 2 of 20
      she told Coleman that he was not allowed to be around her daughters when she

      was not there. In 2014, L.N. told C.N. that Coleman was still touching her

      inappropriately. C.N. still did not go to the police. C.N. filed for divorce in

      July 2015, and the divorce was finalized in September 2015. In August 2016,

      L.N. told C.N. that Coleman had raped her. C.N. took L.N. and K.T. to the

      police station to report Coleman’s sexual abuse.


[3]   The State charged Coleman with eight counts: count 1, class A felony

      attempted child molesting as to L.N.; count 2, class A felony child molesting as

      to L.N.; count 3, level 1 felony child molesting as to L.N.; count 4, class B

      felony sexual misconduct with a minor as to K.T.; count 5, class C felony

      sexual misconduct with a minor as to K.T.; count 6, class D felony criminal

      confinement as to L.N.; count 7, level 6 felony criminal confinement as to L.N.;

      and count 8, class D felony criminal confinement as to K.T. The State

      dismissed counts 3 and 7 before trial. At trial, C.N., L.N., K.T., and several

      other witnesses testified for the State. Coleman testified on his own behalf.

      The jury found Coleman guilty of counts 1 and 6 and not guilty of the

      remaining counts. At sentencing, the trial court found several aggravating

      factors, including Coleman’s criminal history and his abuse of a position of

      trust, and found no mitigating factors. The court imposed concurrent executed

      sentences of forty years on count 1 and three years on count 6. Coleman now

      appeals. Additional facts will be provided below.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 3 of 20
                                       Discussion and Decision

       Section 1 – The trial court did not clearly err in finding that
      the State’s race-neutral basis for striking a potential juror was
                                  credible.
[4]   Coleman is African-American. During voir dire, Coleman’s counsel and the

      prosecutor selected K.B., who appeared to be African-American, to be a juror.

      Shortly thereafter, it was discovered that K.B.’s aunt was a victim’s advocate in

      the prosecutor’s office and that K.B. had told her aunt that she was going to be

      serving on the jury. The trial court allowed Coleman’s counsel to use a belated

      peremptory strike to remove K.B. from the jury. 2


[5]   The parties then questioned a panel of potential jurors that included A.C., who

      also appeared to be African-American. Coleman’s counsel told A.C.,


               The prosecutor’s been real clear throughout this that sometimes
               they’re just going to have testimony. If the Judge were to instruct
               you that the law is as long, as you believe that testimony beyond
               a reasonable doubt, do you think you could say, yeah, I believe
               what they said beyond a reasonable doubt, it met each element
               beyond a reasonable doubt, what they said, and I’ll have to say
               guilty cause that’s what the law says? Do you have any problem
               with following the law like that?


      Tr. Vol. 3 at 8. A.C. replied, “Oh, I don’t know. Just – I mean, it’s – I think

      it’d take some pretty solid proof.” Id. Counsel asked A.C., “[D]o you believe



      2
        Coleman misrepresents the record in claiming that “the State exhausted their [sic] preemptory [sic] strikes
      to strike all the African-American venirepersons during voir dire.” Appellant’s Br. at 9.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019                    Page 4 of 20
      that sometimes solid proof could be just testimony?” Id. at 8-9. A.C. replied, “I

      don’t know.” Id. at 9. Counsel acknowledged that the prosecutor


              addressed it specifically that it’s a much tougher case to prove
              without DNA and physical evidence. They know that.
              Everybody in here knows that. But the crux of it is, and the crux
              of our conversation here and what they ask you is, but if it’s not
              there. And the law says, if you believe it beyond a reasonable
              doubt that one witness is enough, are you able to follow the law?


      Id. A.C. again replied, “I don’t know.” Id.


[6]   Counsel asked, “What if the Judge instructs you to follow the law? Are you

      going to disregard what he says?” Id. A.C. replied, “I’ll try to do that. I’m just

      saying I don’t know if – I don’t know.” Id. Counsel stated, “I’m not saying,

      just because they testify, you have to believe them beyond a reasonable doubt.

      Your job is to examine their testimony and determine if you feel like that’s

      beyond a reasonable doubt. Does – does that make more sense to you?” Id. at

      9-10. A.C. replied, “I understand what you’re saying. I just, you know, I don’t

      know if –[.]” Id. at 10. Counsel suggested, “Don’t know ’til you’re there[,]”

      and A.C. replied, “Pretty much.” Id. Counsel asked, “But are you telling me

      that you can follow the law?” A.C. replied, “No, I try to follow the law but

      still, I mean, you know, I – don’t know until –[.]” Id. at 10. Counsel asked if

      A.C. was “going to be able to be fair[,]” and he replied, “Yeah, I think I could

      be fair. I just –[.]” Id. at 10. Counsel interjected, “You think you can be fair.

      All right.” Id. Counsel questioned other jurors and then asked A.C., “What if,

      at the conclusion of the evidence, whatever that evidence may be, you think

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 5 of 20
      […] this happened and you believe it happened without any reasonable doubt,

      are you going to be able to say guilty?” Id. A.C. responded, “I don’t – yeah, I

      could listen to the testimony, but I don’t see how I can say one way or the other

      cause I don’t, I mean, I don’t know.” Id. Counsel acknowledged that he and

      the prosecutor had been posing hypotheticals and said, “[I]magine that [the

      State] proved the case beyond a reasonable doubt, that at the end of the case

      that […] you have a certain degree that this did happen, and it meets the legal

      standard. Do you have the ability to say I vote guilty?” Id. at 17-18. A.C.

      replied, “I’d like to think so. I mean, if this was proven beyond (indiscernible).”

      Id. at 18.


[7]   The prosecutor moved to strike A.C. for cause, arguing, “I know he tried but

      […] even when he followed with (indiscernible) beyond a reasonable doubt I

      guess I could try, but he never said he could, he said I don’t know. I could

      follow the law, (indiscernible) testimony would not be enough.” Id. at 20.

      Coleman’s counsel responded, “I think he was rehabilitated enough with that, I

      mean, he’s not for cause, Judge. I mean he – he said he would follow the

      law.[…] I specifically went to him and flipped it and made it could you find

      him guilty and he said he could.” Id. The prosecutor remarked, “He said he

      would try.” Id. The trial court replied, “I think that his answers, um, well,

      certainly have characterized as hesitant, he fell short of saying unequivocally I

      wouldn’t follow the law or couldn’t follow the law. He did not get that far. So,

      I’ll deny the State’s cause challenge as to [A.C.]” Id. at 20-21. The court




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 6 of 20
      ultimately excused A.C., apparently in response to a peremptory strike

      exercised by the prosecutor. Id. at 25.


[8]   The trial court and the parties then questioned another potential juror

      individually regarding his acquaintance with Coleman, and the court granted

      the State’s request to strike him for cause. Id. at 29. Coleman’s counsel then

      stated,


                Judge, I need to make record, um, on [A.C.] [A.C.] was the only
                African-American juror that, um, we had by appearance. And
                the State used a strike on him after attempting to get him struck
                for cause. I wasn’t able to address that at the bench cause we
                moved right in to [questioning the other juror]. I just think we
                need to have a Batson v. Kentucky hearing on that [.…] to make
                the record clear on it.


      Id. (underlining replaced with italics). The court asked for a response from the

      prosecutor, who stated,


                I think the argument that we made for cause he was the only
                juror who said in that group that said I need more. It requires
                testimony and more. Everyone that said that, we have struck.
                There has not been a single juror that has said – made that
                statement that we have not struck. Said I don’t know if I’ll
                follow the law, it takes pretty solid proof, he said that repeatedly.
                The Court said that it did not raise to cause. The State believes it
                did or we wouldn’t have raised that, but understanding the
                Court’s position, he made enough. We said can you follow the
                law. Arms crossed and he says I think so but then he said I don’t
                know, I try to follow the law but I still don’t know. And again,
                more – more than once he said it requires testimony plus more.
                He’s the only individual that said that. Race had nothing to do


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 7 of 20
               with it. That’s the crux issue that the State is focusing on. He
               said that and that’s the reason he was excused.


       Id. at 31.


[9]    The court replied,


               [I]t’s debatable whether there’s been a pattern of racial
               discrimination shown in the State’s strikes because the State did
               not exercise a peremptory as to [K.B.] who appeared to be of
               African-American heritage, and did as to [A.C.] The Court
               stands by its ruling that there was not cause established for
               [A.C.], but I did I believe characterize on the record his responses
               as extremely hesitant. He seemed like he was really struggling
               with the concept of having to apply the law and say that someone
               was guilty, even if the evidence appeared to convince him
               beyond a reasonable doubt. So the State does not have to keep
               on a juror who is so extremely hesitant about being able to
               discharge their duty to enter a conviction if there is
               overwhelming proof beyond a reasonable doubt shown. So I
               think here there is abundant proof that is race neutral as to why
               [A.C.] was removed. And, uh, I will overrule the Batson v.
               Kentucky challenge. All right. Any other record that we can
               make now before we go back and deal with our next panel?


       Id. at 31-32 (underlining replaced with italics). Both parties said no.


[10]   On appeal, Coleman contends that the trial court erred in denying his Batson

       challenge. In Batson v. Kentucky, the United States Supreme Court stated,

       “Purposeful racial discrimination in selection of the venire violates a

       defendant’s right to equal protection because it denies him the protection that a

       trial by jury is intended to secure.” 476 U.S. 79, 86 (1986). “The exclusion of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 8 of 20
       even a sole prospective juror based on race, ethnicity, or gender violates the

       Fourteenth Amendment’s Equal Protection Clause.” Addison v. State, 962
N.E.2d 1202, 1208 (Ind. 2012).


[11]   “A defendant’s race-based Batson claim involves a three-step process. At the

       first stage the burden is low, requiring that the defendant only show

       circumstances raising an inference that discrimination occurred. This is

       commonly referred to as a prima facie showing.” Id. (citation and quotation

       marks omitted). Where, as here, the State offers a race-neutral explanation for

       a peremptory challenge “and the trial court has ruled on the ultimate question

       of intentional discrimination, the preliminary issue of whether the defendant

       had made a prima facie showing of purposeful discrimination becomes moot.”

       Id. at n.2 (brackets omitted).


[12]   “At the second stage, if the first stage showing has been satisfied, then the

       burden shifts to the prosecution to offer a race-neutral basis for striking the juror

       in question.” Id. at 1209 (quotation marks omitted). “Unless a discriminatory

       intent is inherent in the prosecutor’s explanation, the reason offered will be

       deemed race neutral. Although the race-neutral reason must be more than a

       mere denial of improper motive, the reason need not be particularly persuasive,

       or even plausible.” Id. (citations and quotation marks omitted).


[13]   “[A]t the third stage, the defendant may offer additional evidence to

       demonstrate that the proffered justification was pretextual.” Id. at 1210. The

       trial court must then determine whether, in light of the parties’ submissions, the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 9 of 20
       defendant has shown purposeful discrimination. Id. at 1209. “Although the

       burden of persuasion on a Batson challenge rests with the party opposing the

       strike, the third step—determination of discrimination—is the duty of the trial

       court.” Id. at 1210 (citations and quotation marks omitted). “The trial court

       evaluates the persuasiveness of the step two justification at the third step. It is

       then that implausible or fantastic justifications may (and probably will) be

       found to be pretexts for purposeful discrimination.” Id. (quotation marks

       omitted). “The issue is whether the trial court finds the prosecutor’s race-

       neutral explanation credible.” Id. “The trial court’s conclusion that the

       prosecutor’s reasons were not pretextual is essentially a finding of fact that turns

       substantially on credibility. It is therefore accorded great deference.” Highler v.

       State, 854 N.E.2d 823, 828 (Ind. 2006). We will not overturn it unless we find it

       clearly erroneous. Cartwright v. State, 962 N.E.2d 1217, 1221 (Ind. 2012).


[14]   Here, the State offered a race-neutral basis for striking A.C. Coleman offered

       no additional evidence to demonstrate that the State’s basis was pretextual, and

       the trial court found that the basis was credible. On appeal, Coleman argues,


               The issue with [A.C.] was not whether he would be impartial,
               but that he had struggled with a hypothetical question he was
               being asked to screen him. However, when he was asked if he
               could convict if he believed the state had proven their [sic] case,
               [A.C.] replied, “I’d like to think so.” In fact, nothing in the
               record reflects that [A.C.] was hesitant.


       Appellant’s Br. at 14 (citation to transcript omitted). We disagree. The

       foregoing excerpts conclusively demonstrate that A.C. was hesitant to follow

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 10 of 20
       the law and convict Coleman based solely on testimony even if the State proved

       his guilt beyond a reasonable doubt. In sum, we cannot conclude that the trial

       court clearly erred in finding the State’s race-neutral explanation credible.


           Section 2 – Coleman waived any error regarding the trial
           court’s decision not to remove Guardian Angels from the
                                   courtroom.
[15]   The jury was excused for lunch after the State’s first witness testified.

       Coleman’s counsel complained to the trial court about a group of Guardian

       Angels who had been observing the trial; he described them as “a biker group”

       that “come[s] in from time to time in support of molest victims in molest

       cases.” Tr. Vol. 3 at 198, 194. Counsel stated, “[T]hey’re still wearing their

       hats and their bandanas in the courtroom. […] I guess they’re not subject to

       that restriction of gentleman [sic] removing hats in the courtroom.” Id. at 195.

       Counsel opined that “their sheer number is intimidating to the jury and – and

       could influence their decision, and could influence their ability to make an

       accurate decision based upon the facts. We don’t need twenty-five (25) people

       in here.” Id. The prosecutor replied, “[T]hey’ve not refused a single order,

       they’ve not been disruptive, it’s a public courtroom, they’re allowed to be in

       there.” Id. at 196. Coleman’s counsel responded, “Judge, I […] am not overly

       concerned with them being in the courtroom.[…] I don’t have a problem as

       long as they’re not going in private rooms with a witness.” Id. at 198.


[16]   The trial court stated,



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 11 of 20
         This is a situation where […] there’s a public right of access to
         the courtroom,[ 3] but there’s also the court with its inherent right
         to control what happens in the courtroom in order to make sure
         that there’s no violation of either sides [sic] right to a fair trial.
         Um, the presence of the group itself is not a problem. They have
         an interest in this case and they have a right to assert that interest
         by being here and seeing firsthand what happens with this branch
         of government. So, I’m not going to exclude them. I don’t think
         that’s appropriate. I do think it is appropriate to ask them to
         remove any hats or head covering out of respect for the jurors
         and the process, and I’m going to do that.


Id. at 200. The court then addressed several collateral matters and asked, “Any

other specific requests from either side?” Id. at 202. Coleman’s counsel made

no specific request or further objection regarding the Guardian Angels. Before

the jury returned, the court told the spectators,


         [W]e have certain rules of decorum here in the courtroom. I
         haven’t seen any breaches of that decorum but just as an
         explanation I want to say that, um, out of respect for the jury we
         always expect people to rise when the jury comes in and show
         that respect to them. We expect you to dress appropriately for
         the courtroom, and that includes removing any head coverings
         when you do come into the courtroom. So if I know anyone
         violating that I will make it a point of advising you of that and try
         to, in a low key way, give you a chance to correct that.




3
 See IND. CONST. art. 1, § 13 (“In all criminal prosecutions, the accused shall have the right to a public trial
….”); Ind. Code § 5-14-2-2 (“Criminal proceedings are presumptively open to attendance by the general
public.”).



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019                     Page 12 of 20
       Id. at 206-07.


[17]   Coleman now asserts that the trial court “committed reversible error in failing

       to remove the Guardian Angels from the Court during trial.” Appellant’s Br. at

       15 (emphasis omitted). 4 “A party’s failure to object to, and thus preserve, an

       alleged trial error results in waiver of that claim on appeal.” Batchelor v. State,

       119 N.E.3d 550, 556 (Ind. 2019). “The purpose of the contemporaneous

       objection rule is to promote a fair trial by preventing a party from sitting idly by

       and appearing to assent to an offer of evidence or ruling by the court only to cry

       foul when the outcome goes against him.” Robey v. State, 7 N.E.3d 371, 379

       (Ind. Ct. App. 2014), trans. denied. Here, Coleman assented to the trial court’s

       ruling on his objection to the presence of the Guardian Angels (and was “not

       overly concerned” with them being in the courtroom in the first place).

       Consequently, he has waived any alleged error on appeal.




       4
           Coleman asserts,

                The notion may be to look at “The Guardian Angels” as a victim’s rights support group
                however, their appearance, their colors by way of their hats, bandanas, and clothing, should be
                seen no differently than that of Ku Klux Klan members sitting in the court room looking at
                jurors with their hoods in plain view or gang members showing colors in a criminal hearing
                where a gang member were on trial.
       Appellant’s Br. at 18 (underlining omitted). Coleman made no factual record at trial regarding the group’s
       appearance beyond mentioning the hats and bandanas that the trial court ordered them to remove, so we
       must decline his invitation to presume that their mere presence in the courtroom was in any way intimidating
       to the jury or otherwise prejudicial to him.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019                    Page 13 of 20
         Section 3 – Coleman has made no cognizable claim of error
         regarding the alleged “corroboration” of K.T.’s and L.N.’s
                                 allegations.
[18]   At trial, Anderson Police Department Officer Josh Senseney testified that C.N.

       brought K.T. and L.N. to the police station in August 2016 to report Coleman’s

       sexual abuse. He testified that he interviewed K.T., who was then an adult, and

       that L.N. was interviewed at a facility called Kids Talk. On cross examination,

       Coleman’s counsel asked if Officer Senseney “had a discussion with [K.T.]

       about what it’s going to take to prove this case[.]” Tr. Vol. 3 at 185. The

       officer replied that he did not remember. Coleman’s counsel showed him the

       transcript of his interview with K.T. to refresh his memory and read aloud the

       officer’s statement to K.T.: “We need to corroborate our stories here and get

       things together to where it if [sic] goes to court a jury will understand it[.]” Id.

       at 186. When asked to explain what he meant by “corroborate,” Officer

       Senseney replied, “I meant that we needed – I needed to fully understand what

       she was trying to explain to me so that if it did go to trial the jury would

       understand it.” Id. at 187. When asked if he meant that K.T. and L.N.

       “needed to make their stories similar[,]” he replied, “Absolutely not.” Id.


[19]   On appeal, Coleman complains that “the trial court did nothing to admonish

       the apparent coached corroboration of K.T.’s and L.N.’s statements” and

       asserts that the alleged corroboration “should be likened to prosecutorial

       misconduct to have severely prejudiced [him].” Appellant’s Br. at 35. But

       Coleman requested no admonishment and made no objection at trial, and he


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 14 of 20
       has not claimed (or established) fundamental error on appeal. Cf. Jerden v. State,

       37 N.E.3d 494, 498 (Ind. Ct. App. 2015) (stating that “where a claim of

       prosecutorial misconduct has been waived for a failure to preserve the claim of

       error[,] … the defendant must establish not only the grounds for prosecutorial

       misconduct but also that the prosecutorial misconduct constituted fundamental

       error[,]” which is “an extremely narrow exception to the waiver rule where the

       defendant faces the heavy burden of showing that the alleged errors are so

       prejudicial to the defendant’s rights as to make a fair trial impossible.”)

       (quotation marks omitted). Therefore, we do not address his argument further. 5


       Section 4 – Coleman has failed to establish that the prosecutor
         committed misconduct that resulted in fundamental error.
[20]   Coleman argues that several of the prosecutor’s comments during closing

       argument constitute misconduct. We need not address this argument in any

       detail because Coleman failed to object to those comments at trial, and he has

       failed to establish that they amounted to both prosecutorial misconduct and

       fundamental error. See id. 6 He first claims that some of the prosecutor’s




       5
        Coleman asserts that the alleged corroboration “should be used to bolster and support” his argument that
       K.T.’s and L.N.’s testimony was incredibly dubious, which we address below. Appellant’s Br. at 35. We
       disagree, not least because the jury could have believed Officer Senseney’s testimony that he did not use
       “corroborate” in the sense that Coleman claims. Compare “corroborate” (“to support with evidence or
       authority: make more certain”) with “coordinate” (“to bring into a common action, movement, or condition:
       HARMONIZE”). MERRIAM-WEBSTER ONLINE DICTIONARY, https://www.merriam-
       webster.com/dictionary/corroborate, -/coordinate (last visited Aug. 8, 2019).
       6
         Coleman prefaces his argument with an extensive quotation from Ryan v. State, 9 N.E.3d 663 (Ind. 2014),
       regarding fundamental error. We advise Coleman that copying lengthy excerpts from judicial opinions and
       pasting them into one’s brief is not a valid substitute for making a cogent legal argument.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019              Page 15 of 20
       statements violated the trial court’s order in limine, but he does not specify

       what the order said or explain how those statements violated it. On appeal,

       “we will not search the record to find a basis for a party’s argument[.]” Lee v.

       State, 91 N.E.3d 978, 990 (Ind. Ct. App. 2017), trans. denied (2018). He also

       argues that the prosecutor made inaccurate statements regarding his broken

       collarbone and the date of L.N.’s interview at Kids Talk, but these arguments

       are so confusing as to be unintelligible. Coleman further contends that the

       prosecutor “testified and vouched for L.N. over and over again[,]” but he offers

       no details or cogent argument on this point. Appellant’s Br. at 39. Coleman’s

       remaining arguments are similarly undeveloped and similarly meritless.


          Section 5 – Coleman has failed to establish that K.T.’s and
                   L.N.’s testimony was incredibly dubious.
[21]   Coleman also contends that K.T.’s and L.N.’s testimony was incredibly

       dubious and therefore his convictions must be reversed for insufficient evidence.

       Coleman’s invocation of the “incredible dubiosity” rule is misplaced. “Under

       our ‘incredible dubiosity’ rule, we will invade the jury’s province for judging

       witness credibility only in exceptionally rare circumstances.” McCallister v.

       State, 91 N.E.3d 554, 559 (Ind. 2018). “The evidence supporting the conviction

       must have been offered by a sole witness; the witness’s testimony must have

       been coerced, equivocal, and wholly uncorroborated; it must have been

       ‘inherently improbable’ or of dubious credibility; and there must have been no

       circumstantial evidence of the defendant’s guilt.” Id. (quoting Moore v. State, 27
N.E.3d 749, 755 (Ind. 2015)).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 16 of 20
[22]   We first observe that Coleman’s numerous criticisms of K.T.’s testimony are

       irrelevant because he was acquitted of all charges related to her. We also

       observe that Coleman has failed to establish that L.N.’s testimony was coerced,

       equivocal, or inherently improbable. He contends that L.N.’s pretrial

       statements and trial testimony were inconsistent, but he fails to specify what

       those alleged inconsistencies were. In any event, “discrepancies between a

       witness’s trial testimony and earlier statements made to police and in

       depositions do not render such testimony ‘incredibly dubious.’” Holeton v. State,

       853 N.E.2d 539, 541-42 (Ind. Ct. App. 2006).


[23]   It is well settled that a conviction, including a conviction for child molesting,

       may rest solely upon the uncorroborated testimony of the victim, and that we

       will neither reweigh evidence nor judge witness credibility on appeal. Rose v.

       State, 36 N.E.3d 1055, 1061 (Ind. Ct. App. 2015). The State observes that

       “Coleman fails to point to any element of either offense that was not established

       at trial.” Appellee’s Br. at 23. Coleman’s argument is essentially a request to

       reweigh evidence and judge witness credibility, which we may not do.

       Therefore, we affirm his convictions for attempted child molesting and criminal

       confinement.


       Section 6 – Coleman has failed to establish that the trial court
                    abused its discretion at sentencing.
[24]   Finally, we address Coleman’s argument regarding his forty-year executed

       sentence, which ultimately winds its way to his assertion that the trial court



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 17 of 20
       abused its discretion in “using his scant criminal history[ 7] as an aggravating

       factor” and in “failing to find any mitigating factor.” Id. at 46. 8 “Sentencing

       decisions rest within the sound discretion of the trial court and are reviewed on

       appeal only for an abuse of discretion.” Hape v. State, 903 N.E.2d 977, 1000

       (Ind. Ct. App. 2009), trans. denied. “An abuse of discretion occurs if the

       decision is clearly against the logic and effect of the facts and circumstances

       before the court or the reasonable, probable, and actual deductions to be drawn

       therefrom.” Id. “We can review the presence or absence of reasons justifying a

       sentence for an abuse of discretion, but we cannot review the relative weight

       given to these reasons.” Id. 9


[25]   Initially, we note that “[e]ven a limited criminal history can be considered an

       aggravating factor.” Atwood v. State, 905 N.E.2d 479, 488 (Ind. Ct. App. 2009),




       7
        According to Coleman’s presentence investigation report, he was adjudicated a delinquent for criminal
       mischief in 1997 and for disorderly conduct in 1999, and as an adult he pled guilty to class B misdemeanor
       disorderly conduct in 2003.
       8
        We reject Coleman’s assertion that the trial court used his “continued declaration of innocence against him
       at sentencing because he did not express remorse.” Appellant’s Br. at 43. The trial court merely remarked,
              There is no expression of remorse, which would be inconsistent with the defendant maintaining
              his innocence. Again, as the State well put it, it’s not an aggravator to maintain your innocense
              [sic] and go to trial, but it does sometimes put you in a position where you can’t say I didn’t do
              anything but I’m very sorry for what I did. It’s not consistent.
       Tr. Vol. 5 at 74.
       9
         Following his abuse of discretion claims, Coleman makes a passing reference to Indiana Appellate Rule
       7(B), which provides that we may revise a sentence authorized by statute if, after due consideration of the
       trial court’s decision, we find that the sentence is inappropriate in light of the nature of the offense and the
       character of the offender. Coleman makes no cogent Rule 7(B) argument and therefore has waived any claim
       regarding the appropriateness of his sentence. Perry v. State, 921 N.E.2d 525, 528 (Ind. Ct. App. 2010). “We
       remind counsel that whether a trial court has abused its discretion by improperly recognizing aggravators and
       mitigators when sentencing a defendant and whether a defendant’s sentence is inappropriate under Indiana
       Appellate Rule 7(B) are two distinct analyses.” Hape, 903 N.E.2d at 1000 n.12.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019                   Page 18 of 20
       trans. denied. Thus, Coleman has failed to establish an abuse of discretion in

       this regard. And as for mitigators, we note that “[o]ne way in which a court

       may abuse its discretion is by entering a sentencing statement that omits

       mitigating circumstances that are clearly supported by the record and advanced

       for consideration.” Hape, 903 N.E.2d at 1000. “[T]o show that the trial court

       abused its discretion in failing to find a mitigating factor, the defendant must

       establish that the mitigating evidence is both significant and clearly supported

       by the record.” Norris v. State, 113 N.E.3d 1245, 1254 (Ind. Ct. App. 2018),

       trans. denied (2019). “[A] trial court is not obligated to accept a defendant’s

       claim as to what constitutes a mitigating circumstance.” Hape, 903 N.E.2d at

       1000. Indeed, a trial court does not abuse its discretion by declining to find

       alleged mitigators that are “highly disputable in nature, weight, or

       significance.” Jackson v. State, 973 N.E.2d 1123, 1131 (Ind. Ct. App. 2012)

       (quoting Rawson v. State, 865 N.E.2d 1049, 1056 (Ind. Ct. App. 2007), trans.

       denied), trans. denied.


[26]   At the sentencing hearing, Coleman’s counsel advanced no specific mitigators

       for consideration. On appeal, Coleman refers to testimony from his work

       supervisor and fiancée (with whom he shares a young child) regarding his work

       ethic and family involvement, but he has failed to establish that these are

       significant mitigating factors and that the trial court abused its discretion in

       disregarding them. Cf. Newsome v. State, 797 N.E.2d 293, 301 (Ind. Ct. App.

       2003) (“Many people are gainfully employed such that this would not require

       the trial court to note it as a mitigating factor or afford it the same weight as

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 19 of 20
       Newsome proposes.”), trans. denied (2004); Purvis v. State, 87 N.E.3d 1119, 1130

       (Ind. Ct. App. 2017) (“While [Purvis] claims to have a close relationship with

       his family, he provides no reason why this mitigates any of his behavior.”), aff’d

       on reh’g (2018). Therefore, we affirm Coleman’s sentence.


[27]   Affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1640 | August 27, 2019   Page 20 of 20